Citation Nr: 0421708	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to August 2, 1993, for 
the assignment of a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 RO decision, which granted a 
TDIU, effective December 21, 1995.  The veteran appealed the 
effective date for the TDIU assignment.  In a September 2002 
decision, the RO amended the effective date of the TDIU to 
August 2, 1993.  The veteran continued his appeal for an 
earlier effective date.

In July 2004 the veteran's representative, on behalf of the 
veteran, submitted a motion to advance the veteran's case on 
the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted in July 2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice and to ensure that all 
pertinent medical evidence is associated with the claims 
file.

First, on remand the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence is 
needed from him and what the VA has done and will do to 
assist him in substantiating his claim of entitlement to an 
effective date prior to August 2, 1993, for the assignment of 
a TDIU.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the veteran disagrees with the effective date of the 
assignment of a TDIU.  In a statement dated in October 1997, 
he claims that the assignment of a 100 percent rating should 
be retroactive to the time period of 1981-1982, when he was 
forced to close his business due to his medical disability 
and file for Social Security benefits.  The record contains a 
Social Security Administration application, dated by the 
veteran in March 1983.  In an August 1987 statement, the 
veteran indicated that he was "now on disability Social 
Security" and included statements asserting unemployability.  
In a medical treatment record dated in July 1993, Raymond 
Shea, M.D., noted that the veteran was continuing "his 
attempts to get Social Security."  The RO should request 
from the veteran any information pertaining to any receipt of 
disability benefits, to include benefits from the Social 
Security Administration (SSA), and also take appropriate 
action to obtain any SSA records for consideration in 
connection with the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession, to include records pertinent 
to any application for and/or receipt of 
SSA benefits; and, assisting the veteran 
by obtaining identified evidence to 
substantiate his claim of entitlement to 
an effective date prior to August 2, 1993, 
for the assignment of a TDIU.    

2.  The RO should contact the SSA and 
obtain copies of any SSA decision awarding 
the veteran disability benefits and all 
medical and other records considered by 
the SSA in the disability award.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to an effective date 
prior to August 2, 1993, for the 
assignment of a TDIU, based on a review 
of the entire evidentiary record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


